297 F.3d 1276
BELLSOUTH TELECOMMUNICATIONS, INC., Plaintiff-Counter-Defendant-Appellant-Cross-Appellee,United States of America, Intervenor-Appellant,v.MCIMETRO ACCESS TRANSMISSION SERVICES, INC. Defendant-Counter-Claimant-Appellee,Georgia Public Service Commission, Robert B. Baker, Jr., in his official capacity as Chairman, Lauren "Bubba" McDonald, in his official capacity as Commissioner, Robert Durden, in his official capacity as Commissioner, Stancil O. Wise, in his official capacity as Commissioner, Defendants-Appellees-Cross-Appellants.Bellsouth Telecommunications, Inc., Plaintiff-Counter-Defendant-Appellant, Cross-Appellee,United States of America, Intervenor-Appellant,v.Worldcom Technologies, Inc., a successor in interest to MFS Intelenet of Georgia, Inc., Defendant-Counter-Claimant-Appellee,E. Spire Communications, Inc., formerly known as American Communications Services, Inc., Nextlink Georgia, Inc., Teleport Communications Atlanta, Inc., Defendants-Appellees,Georgia Public Service Commission, Robert B. Baker, Jr., in his official capacity as Chairman, Lauren "Bubba" McDonald, in his official capacity as Commissioner, Robert Durden, inhis official capacity as Commissioner, Stancil O. Wise, in his official capacity as Commissioner, Defendants-Appellees-Cross-Appellants,ICG Telecom Group, Inc., Defendant.
No. 00-12809.
No. 00-12810.
United States Court of Appeals, Eleventh Circuit.
July 17, 2002.

Michael E. Brooks, Robert P. Marcovitch, Kilpatrick Stockton, LLP, Atlanta, GA, Mark B. Stern, Dept. of Justice, Appellate Staff, Civ. Div., Washington, DC, Michael K. Kellogg, Sean A. Lev, Aaron M. Panner, Kellogg, Huber, Hansen, Todd & Evans, P.L.L.C., Washington, DC, Robert David Powell, Atlanta, GA, Charles W. Scarborough, U.S. Dept. of Justice, Civ. Div., Appellate Staff, Washington, DC, for Plaintiff-Counter-Defendant-Appellant-Cross-Appellee in No. 00-12809.
Mark B. Stern, Dept. of Justice, Appellate Staff, Civ. Div., Washington, DC, Michael K. Kellogg, Sean A. Lev, Aaron M. Panner, Kellogg, Huber, Hansen, Todd & Evans, P.L.L.C., Washington, DC, Robert P. Marcovitch, Kilpatrick Stockton, Atlanta, GA, Robert David Powell, Atlanta, GA, Charles W. Scarborough, U.S. Dept. of Justice, Civ. Div., Appellate Staff, Washington, DC, for Plaintiff-Counter-Defendant-Appellant-Cross-Appellee in No. 00-12810.
John J. Hamill, Darryl M. Bradford, Jenner & Block, Chicago, IL, Daniel Stephen Walsh, Atlanta, GA, Thomas K. Bond, c/o Georgia Public Service Comm., Teresa Wynn Roseborough, Haley B. Riddle, David Issac Adelman, Carla W. McMillian, Sutherland, Asbill & Brennan, Harold D. Melton, Atlanta, GA, John W. Sandifer, Gerry, Friend & Sapronov, LLP, Atlanta, GA, for Defendant-Counter-Claimant-Appellee in No. 00-12809.
John J. Hamill, Darryl M. Bradford, Jenner & Block, Chicago, IL, Daniel Stephen Walsh, Atlanta, GA, Thomas K. Bond, c/o Georgia Public Service Comm., Teresa Wynn Roseborough, Haley B. Riddle, David Issac Adelman, Carla W. McMillian, Sutherland, Asbill & Brennan, Atlanta, GA, Harold D. Melton, Atlanta, GA, John W. Sandifer, Gerry, Friend & Sapronov, LLP, Atlanta, GA, Suzanne Ockleberry, Charles V. Gerkin, Jr., Atlanta, GA, Newton M. Galloway, Dean Richard Fuchs, Smith, Galloway, Lyndall & Fuchs, LLP, Griffin, GA, for Defendant-Counter-Claimant-Appellee in No. 00-12810.
C. LeeAnn McCurry, William N. Withrow, Jr., Troutman Sanders, Atlanta, GA, for Teleport Communications Inc. in Nos. 00-12809 & 00-12810.
Appeals from the United States District Court for the Northern District of Georgia (Nos. 99-00248-CV-JOF-1, 99-00249-CV-JOF-1); J. Owen Forrester, Judge.
PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion Jan. 10, 2002, 278 F.3d 1223, 11th Cir., 2002)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, BLACK, CARNES, BARKETT, MARCUS and WILSON, Circuit Judges.*
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc, IT IS ORDERED that the above causes shall be reheard by this Court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Judges Joel F. Dubina and Frank M. Hull have recused themselves and will not participate